     Case 1:18-cv-03125-SMJ     ECF No. 169   filed 06/08/20    PageID.2355 Page 1 of 2

                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON

1
                                                                Jun 08, 2020
2                                                                   SEAN F. MCAVOY, CLERK




3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     MARTIN VILLANUEVA, GABELO                 No. 1:18-cv-03125-SMJ
5    TLATELPA, and JOHN DOE,
     Trustee,                                  ORDER ADOPTING REPORT
6                                              AND RECOMMENDATION AND
                              Plaintiffs,      DENYING MOTIONS FOR
7                                              RECONSIDERATION, TO
                 v.                            CONTINUE, AND TO COMPEL
8
     WAL-MART INC., a foreign profit
9    corporation, JAKE CARLSTROM, and
     AARON RODRIGUEZ,
10
                              Defendants.
11

12         Before the Court is Magistrate Judge Dimke’s May 14, 2020 Report and

13   Recommendation, ECF No. 159, recommending the Court deny “Plaintiffs’ Motion

14   for Reconsideration, Plaintiffs’ Separate Motion for Continuance and Motion to

15   Compel,” ECF No. 110. No objections have been filed. Having reviewed the Report

16   and Recommendation and relevant authorities, the Court finds that Magistrate Judge

17   Dimke’s findings are correct. Therefore, the Court adopts the Report and

18   Recommendation in its entirety.

19         Accordingly, IT IS HEREBY ORDERED:

20         1.    The Report and Recommendation, ECF No. 159, is ADOPTED in its


     ORDER ADOPTING REPORT AND RECOMMENDATION AND DENYING
     MOTION – 1
     Case 1:18-cv-03125-SMJ    ECF No. 169    filed 06/08/20   PageID.2356 Page 2 of 2




1                entirety.

2          2.    Plaintiffs’ Motion for Reconsideration, Plaintiffs’ Separate Motion for

3                Continuance and Motion to Compel, ECF No. 110, is DENIED.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel and Magistrate Judge Dimke.

6          DATED this 8th day of June 2020.

7                       _________________________
                        SALVADOR MENDOZA, JR.
8                       United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20


     ORDER ADOPTING REPORT AND RECOMMENDATION AND DENYING
     MOTION – 2
